Name: Commission Regulation (EC) No 1982/98 of 17 September 1998 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  marketing;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities18. 9. 98 L 256/9 COMMISSION REGULATION (EC) No 1982/98 of 17 September 1998 amending Regulation (EC) No 2571/97 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(6) and 12(3) thereof, Whereas Commission Regulation (EC) No 2571/97 (3), as last amended by Regulation (EC) No 1550/98 (4), lays down a time limit of four months for the processing and incorporation into final products of the products referred to in Article 1; whereas, in view of the fact that the level of aid applications has stabilised, the time limit laid down for incorporation into final products should be extended to five months; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 11 of Regulation (EC) No 2571/97, four months' is replaced by five months'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to quantities awarded from the 17th invita- tion to tender onward. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 350, 20. 12. 1997, p. 3. (4) OJ L 202, 18. 7. 1998, p. 27.